Corrigan, J.,
concurring. I am completely in agreement with the conclusion of the majority that the writ petitioned for should be allowed. However, I am qualmish concerning their suggestion that the language of the part of the 1954 amendment which we have under consideration is ambiguous. I fail to discern ambiguity in the provision of Section 2 of Article III of the Ohio Constitution, which reads:
*105“ * * * No person shall hold the office of Governor for a period longer than two successive terms of four years.”
It appears to this member of the court that this is language of simplicity, of directness and of efficaciousness. The Constitution does not say that no person shall hold the office of Governor for more than eight years; rather, it says, with pellucidity, that he shall not hold it for more than two terms in succession. It imposes a term limit, but not a time limit. “Period” is “a division of time in which something is completed”; “succession” applies to “things that follow each other in sequence,” i. e., generally in order of time and without interruption.. Webster’s Third New International Dictionary.
Therefore, it follows that a person who has held the office of Governor for successive terms of four years (as in the instant case) is eligible to hold that office again after an interval of four years.
In 59 A. L. B. 2d 716, we find an annotation titled ‘‘ Construction and effect of constitutional or statutory provisions disqualifying one for public office because of previous tenure of office.” Section 7, at page 727, of this annotation is supportive of our interpretation of the Ohio constitutional provision we have under scrutiny herein. It reads, in part:
“® * * it appears that a prohibition against holding office for more than a specified number of consecutive terms does not result in permanent disability to hold such office when the permissible number of consecutive terms have been served, but only in a disability to be elected for the next successive term, which will disappear as soon as an intervening term has been served by another.”
We find further, in Section 3, at page 721:
“Provisions in statutes and constitutions imposing restrictions upon the right of a person to hold office should receive a liberal construction in favor of the right of the people to exercise freedom of choice in the selection of officers.”
It is interesting to note, by way of contrast, the posi-*106trve terminology of the XXII Amendment to the United States Constitution, which reads:
“1. No person shall be elected to the office of President more than twice # * V’
This amendment became operative on March 1, 1951.
If it had been the intention to limit the number of terms for which a Governor of Ohio may be elected to two, when Ohio’s Section 2 of Article III was amended in 1954, then this identical positive language of the first sentence in the XXII Amendment to the United States Constitution could well have been employed. Quite obviously, such was not the intention.